              Case 3:19-cv-01639-CCC-MDM Document 70 Filed 10/23/20 Page 1 of 3




 1                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF PUERTO RICO
 2
         SUZANNE MARIE MCMILLAN,
 3
         Plaintiffs,
 4
         v.                                                      CIVIL NO. 19-1639 (CCC)
 5
         NELSON A. RODRIGUEZ, et al.,
 6
         Defendants.
 7

 8                     ORDER ADOPTING REPORT AND RECOMMENDATION

 9             Pending before the Court is codefendant Zoraida Buxó’s (“Ms. Buxó”) Motion for

10   Sanctions against Plaintiff McMillan (“Ms. McMillan” or “Plaintiff”). (Docket No. 12). The Court

11   referred Ms. Buxó’s motion to Magistrate Judge Marshal D. Morgan for disposition. (Docket No.

12   29). Judge Morgan issued an elaborate and well-reasoned Opinion and Order, concluding that Ms.

13   Buxó’s Motion should be granted. (Docket No. 47). This Court, however, changed Judge Morgan’s

14   Opinion and Order to a Report and Recommendation after Ms. McMillan questioned the authority

15   of a Magistrate Judge to impose sanctions upon her.1 (Docket No. 48). Ms. McMillan also

16   disagreed with Judge Morgan’s findings by timely objecting to his Report. (Docket No. 54). Ms.

17   Buxó opposed Ms. McMillan’s Objections to Judge Morgan’s Report. (Docket No. 57).

18              Upon de novo review, the Court has examined Judge Morgan’s Report and

19   Recommendation, as well as Plaintiff’s objections thereto. The undersigned is in full accord with

20   Judge Morgan’s ratio decidendi and recommendation to sanction Ms. McMillan and her attorney.

21   Ms. McMillan’s efforts to object to Judge Morgan’s Report and Recommendation are unavailing.

22

23
     1
       The Court will like to clarify that this change does not mean: (1) that the Court agreed with Ms. McMillan’s
24   argument; (2) that this Court ruled that a Magistrate Judge cannot dispose of a Motion for Sanctions via referral.

25

26
           Case 3:19-cv-01639-CCC-MDM Document 70 Filed 10/23/20 Page 2 of 3

     Case No. 19-1639 (CCC)


 1   Her request to remand the Report and Recommendation back to Judge Morgan so that he may

 2   clarify the standard of proof is nonsensical. (Docket No. 54 at 5). Further on, her attempt to justify

 3   that her case is not frivolous is contrary to this Court’s interpretation of the law in this case. This

 4   Court has previously expressed its opinion regarding the lack of merits of Ms. McMillan’s claims

 5   against Ms. Buxó. See Docket No. 28. Accordingly, the Court agrees with Judge Morgan that Ms.

 6   McMillan’s complaint against Ms. Buxó was frivolous and had an improper purpose.

 7           In other matters, Ms. Buxó’s Opposition urges the Court to eliminate from the public record

 8   Judge Morgan’s recollection of facts. She argues that Judge Morgan inadvertently suggests that

 9   the embarrassing allegations made by Ms. McMillan’s complaint against her are true. (Docket No.

10   57 at 19). The Court will take this opportunity to clarify Ms. Buxó’s concern.

11           First, the Court will like to clarify that Judge Morgan does not intend to harm Ms. Buxó in

12   his recollection of this case’s facts. His Opinion and Order simply reinstates the facts that were

13   made by Ms. McMillan in her complaint. (Docket No. 47 at 6). Judge Morgan’s actions do not

14   demonstrate anything else than the utmost transparency of his application of the law to the case’s

15   facts. Since Judge Morgan’s discussion of the facts is vital for the clarity and transparency of the

16   record, the Court will not eliminate such facts from the record or from Judge Morgan’s Opinion

17   and Order.

18           Second, the Court would like to warn the public, and the people who read this case’s record,

19   that although the Court is required, at these stage of the proceedings, to accept as true the facts that

20   are pleaded in the complaint against Ms. Buxó,2 this does not necessarily mean that the allegations

21
     2
       This Court was required to accept as true the factual allegations made by Ms. McMillan’s complaint in its
22   previous Opinion and Order dismissing the case because it is required by the FED. R. CIV. P. 12(b)(6) standard of
     review. See Ocasio-Hernández v. Fortuño-Burset, 640 F.3d 1, 12 (1st Cir. 2011) (“Non-conclusory factual
23   allegations in the complaint must then be treated as true, even if seemingly incredible”). Further on, Judge
     Morgan only narrated the complaint’s facts to demonstrate that Ms. McMillan’s claims against Ms. Buxó were
24   frivolous as the case’s facts did not state a claim.

25                                                               2

26
           Case 3:19-cv-01639-CCC-MDM Document 70 Filed 10/23/20 Page 3 of 3

     Case No. 19-1639 (CCC)


 1   made against Ms. Buxó are de facto right or true. These facts have not been proven in a trial to be

 2   regarded as factual truth by both parties.

 3            In conclusion, the Court ADOPTS Judge Morgan’s Report and Recommendation in its

 4   entirety. As such, Ms. Buxó’s Motion for Sanctions is GRANTED. (Docket No. 12). Ms.

 5   McMillan and her attorney will be subject to the sanctions recommended by Judge Morgan in its

 6   Opinion and Order. (Docket No. 47 at 16-17). Additionally, Ms. Buxó shall file a detailed

 7   accounting of her reasonable attorney’s fees and costs within (14) fourteen days of the entry of this

 8   Order.

 9            SO ORDERED.

10            In San Juan, Puerto Rico this 23rd day of October 2020.

11                                                                     s/Gustavo A. Gelpí
                                                                     GUSTAVO A. GELPI
12                                                              Chief United States District Judge

13

14

15

16

17

18

19

20

21

22

23

24

25                                                        3

26
